This is a companion to causes Nos. 8303 and 8316, consolidated.
The Chancellor issued an order to the effect that if certain named defendants should deposit in the registry of Logan Circuit Court at Paris the sum of $42,500 on or before May 31, 1947, conditioned to pay damages recovered by plaintiffs for whose protection the deposit was made, in condemnation proceedings, then the order restraining entry upon the lands involved would be dissolved. Thereafter petition was filed in this Court praying that the chancery court be prohibited from interfering with orders of Logan Circuit Court as they affected the district. On June 27, 1947, the deposit of $42,500 was made. See opinion in causes Nos. 8303 and 8316, O'Kane v. McLean Bottom Levee  Drainage District No. 3, ante, p. 938, this day delivered.
The petition for prohibition is dismissed. The injunction is dissolved, and the proceedings upon which it rests are dismissed.
The Court's mandate will issue at once. *Page 951